BONDY, District Judge.
The record discloses that the relator was lawfully admitted to the United States in 1907. He remained here until April 15,1921, when he, with Ms wife and his four children, *862who were bom in the United States, went to visit a relative in Poland. On his way there he was detained three years in Russia. He landed in Halifax April 14, 1926. On Sepfember, 17, 1926, he was smuggled into the United States in a row boat, and paid the smugglers $65. He subsequently rendered services which resulted in the conviction of the smugglers and he resisted their attempts to bribe him not to testify against them.
On October 27, a warrant of deportation was issued on the ground that he was not at the time of his entry into the United States, on September 17, 1926, m possession of an unexpired immigration visa and that he had been found in the United States in violation of the Immigration Act of 1917, and that he entered the United States without inspection,
v ,, . The relator being an alien and having en- ^ f9 ^mted f at a tlmf. and if06 other than designated by immigration author-dies and having entered without inspection rau&t be deported, whether or not he was returning to an unrelinquished domicile previously lawfully acquired in the United States, Immigration Act of 1917, 8 USCA § 155. Lidonnici v. Davis, 57 App. D. C. 36, 16 F.(2d) 532, certiorari denied 274 U. S. 744, 47 S. Ct. 591, 71 L. Ed. 1325; Ex parte Saadi (C. C. A.) 26 F.(2d) 458.
7 . j- ■ .